Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 1 of 18 PageID: 2766



 NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE



   EDWARD SCANLON, IV
                                               Civ. No. 16-4465 (RMB-JS)
                     Plaintiff
         v.
                                                          OPINION
   VALERIE LAWSON, et al.,                              (REDACTED)
                     Defendants

 APPEARANCES:

 KEVIN T. FLOOD, Esq.
 181 Route 206
 Hillsborough, NJ 08844
           On behalf of Plaintiff

 PATRICK JOSEPH MADDEN, Esq.
 Madden & Madden, PA
 108 Kings Highway East, Suite 200
 P.O. Box 210
 Haddonfield, NJ 08033
           On behalf of Defendants Robert                 Balicki,      Veronica
           Surrency and Michael Baruzza


 BUMB, United States District Judge

       This matter comes before the Court upon Defendants Robert

 Balicki      and    Veronica     Surrency’s   (“Defendants”)        motion   for

 reconsideration of the Court’s Opinion and Order dated February

 21, 2020 (Mot. for Reconsideration, Dkt. No. 168); Plaintiff’s

 Reply   to    the   Motion     for   Reconsideration   Filed   by    Defendants

 Veronica Surrency and Robert Balicki (“Pl’s Opp. Brief,” Dkt. No.
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 2 of 18 PageID: 2767



 184) and Defendants’ Reply Brief (Defs’ Reply Brief, Dkt. No. 186.)

 For the reasons discussed below, the Court will grant the motion

 for reconsideration and grant Defendants’ summary judgment, in

 their individual and official capacities, on Plaintiff’s last

 remaining claims, Fourteenth Amendment claims under 42 U.S.C. §

 1983 and the New Jersey Civil Rights Act (“NJCRA”) for failure to

 protect based on Defendants’ failure to impose a no contact order

 at   the   Cumberland    County    Juvenile   Detention      Center   (“CCJDC”)

 between     Juvenile     Detention    Officer    (“JDO”)        Wesley   Jordan

 (“Jordan”)    and   Plaintiff      Edward   Scanlon,    IV   (“Plaintiff”    or

 “Plaintiff Scanlon”).

 I.    BACKGROUND

       The Court recited the procedural background in this matter in

 its Opinion dated February 21, 2020, and need not repeat it for

 the parties here. (Opinion, Dkt. Nos. 155, 156.) 1 The Court granted

 summary    judgment     to   all   Defendants,   with     the    exception   of

 Defendants Warden Robert Balicki and CCJDC Division Head Veronica

 Surrency, primarily because Plaintiff had failed to file his claims

 against them within the statute of limitations. (Opinions, Dkt.

 Nos. 144, 147, 150, 151, 155.) Plaintiff did not oppose summary

 judgment in favor of Defendants Balicki and Surrency on his tort


 1 The Court filed both a sealed opinion (Dkt. No. 155) and a
 redacted Opinion (Dkt. No. 156) and will cite to the sealed Opinion
 hereafter.


                                        2
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 3 of 18 PageID: 2768



 claims. (Defs’ Summ. J. Brief, Dkt No. 116 at 21-23; 2 Pl’s Opp.

 Brief, ECF No. 130 at 9.) Therefore, the Court’s Opinion was

 restricted to Defendants’ motion for summary judgment on the only

 remaining claims, Plaintiff’s § 1983 and NJCRA claims.

       Defendants seek reconsideration of the denial of summary

 judgment on Plaintiff’s § 1983 and NJCRA failure to protect claims

 under the Fourteenth Amendment. This Court quotes here from the

 relevant portion of the Court’s Opinion:

             The undisputed material facts show that on May
             27, 2011, Tammie D. Pierce of the Juvenile
             Justice Commission filed a criminal charge of
             fourth degree aggravated assault against
             Plaintiff for punching Jordan in the face in
             the course of his duties on May 21, 2011. (Ex.
             QQ, ECF No. 130-11 at 18.) In his deposition,
             Jordan does not remember when he became aware
             of the crime charges but during the internal
             affairs investigation about the March 2012
             fights, he recalled asking Surrency, two weeks
             prior to the March 2012 fights, whether there
             was a no contact order in place between
             himself and Plaintiff. (Ex. KK at T39:17-
             T42:13, ECF No. 130-10 at 119-20.) Jordan
             specifically recalled another incident where
             there were charges by an officer against a
             juvenile and there was a no contact order in
             place at CCJDC. (Ex. SS (video) at 25:25 to
             27:07).

             Surrency stated there was no policy at CCJDC
             requiring a no contact order between a
             juvenile and an officer the juvenile was
             charged with assaulting. (Ex. EE at T108:3-
             110:11.) Balicki agreed that there was no
             written policy in the manual, but he thought
             it would have been a good idea to have a no

 2 Page citations refer to the page number assigned by the Court’s
 electronic case filing system, CM/ECF.
                                      3
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 4 of 18 PageID: 2769



             contact order between a juvenile and the
             officer with whom the juvenile was charged
             with assaulting. (Ex. FF at T58:23-T59:16.)
             The charge against Plaintiff by Jordan was not
             resolved until April 23, 2012, when the
             charges were dismissed with a plea. (Ex. M,
             ECF No. 130-8 at 101.)

 The Court held that:

             a reasonable jury could conclude, on this
             record, that Surrency and Balicki were
             deliberately indifferent to a substantial risk
             of harm to a juvenile resident, by the failure
             to have a no contact order, while criminal
             charges were pending disposition, between a
             juvenile and the officer whom the juvenile
             assaulted.

 (Opinion, Dkt. No. 155 at 31-34) (emphasis added.)

 II.   DISCUSSION

       A.    Defendants’ Argument

       Defendants Balicki and Surrency seek reconsideration alleging

 an erroneous finding of fact by the Court when it attributed to

 Defendant Balicki the testimony that it would have been a “good

 idea” to have a no contact order between a juvenile and the alleged

 victim officer. (See Brief in Supp. of Mot. for Reconsideration by

 Surrency and Balicki (“Defs’ Brief”) Dkt. No. 169.) (Opinion, Dkt.

 No. 155 at 31.) Defendants concede, in their reply brief, that the

 statement was made by one of the dismissed Defendants, William M.

 Burke,     the   Supervisor   of   New   Jersey   Juvenile    Commission’s

 Compliance Monitoring Unit. (Def’s Reply Brief, Dkt. No. 186 at

 5.) In fact, Defendant Balicki’s deposition testimony concerning


                                      4
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 5 of 18 PageID: 2770



 no contact orders was limited to the fact that there was no policy

 or procedure in place to keep separate, during a pending criminal

 proceeding, a juvenile resident and the JDO whom the juvenile was

 criminally charged with assaulting. (Plaintiff’s Ex. FF at T66:18-

 22, Dkt. No. 130-10 at 20.)

       Both Defendants also suggest that it was a clear error of law

 for the Court to rely on a factually distinguishable Third Circuit

 case, Heggenmiller v. Edna Mahan Correctional Institution for

 Women, 128 F. App’x 240 (3d Cir. 2005). In Heggenmiller, state

 prisoners brought a § 1983 action against prison administrators

 alleging that they were deliberately indifferent to the risk of

 sexual assaults on inmates by guards. There was a policy at the

 prison    prohibiting    sexual    contact   between   prison   guards   and

 inmates. The Third Circuit held that the plaintiffs in Heggenmiller

 could    not   show   deliberate   indifference   by   the   administrative

 defendants because the prison’s no contact rule was vigorously

 enforced by the firing and/or prosecution of five of the six guards

 responsible for the six documented sexual assaults between 1994

 and 1998. Vigorous enforcement of the no contact order established

 that the administrators took reasonable steps to reduce the risk

 of sexual assaults. Defendants maintain that the present case is

 not analogous to Heggenmiller because it was Plaintiff who had

 assaulted Jordan in the past, not the other way around.



                                       5
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 6 of 18 PageID: 2771



       Finally, Defendants submit that it was a clear error of law

 to find that they acted with deliberate indifference. Defendants

 maintain there is nothing in the record to show that they were

 aware that their failure to implement a policy for “no contact

 orders” between a juvenile resident and the JDO whom the juvenile

 was criminally charged with assaulting. Specifically, Defendants

 highlight the fact that the record does not contain any prior

 incidents at CCJDC where a JDO retaliated against a juvenile

 resident under similar circumstances. Once they became aware of

 Jordan arranging fights between Plaintiff and other juveniles in

 March 2012, however, Defendants put a no contact order in place

 between Plaintiff and Jordan at that time. (Defendants’ Statement

 of Material Facts at ¶¶38-39; Plaintiff’s Reply to Defendants

 Statement of Material Facts admitting to ¶¶38-39). Furthermore,

 Defendants argue there is no evidence that Jordan, by his actions

 in March 2012, was retaliating against Plaintiff for assaulting

 him. In essence, Defendants conclude there is no connection between

 the lack of a policy for no contact order in this situation and

 Plaintiff’s ultimate injuries.

       B.    Plaintiff’s Counter-Argument

       Plaintiff Scanlon acknowledges that William M. Burke, the

 Supervisor    of   New      Jersey   Juvenile   Commission’s     Compliance

 Monitoring    Unit,   not    Defendant    Balicki,   was   the   person   who

 testified that it would have been a “good idea” to have a no

                                       6
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 7 of 18 PageID: 2772



 contact order between a juvenile resident and the officer he

 assaulted, pending criminal proceedings regarding the assault.

 (Pl’s Opp. Brief, Dkt. No. 184.) (See Burke Depo., Plaintiff’s Ex.

 HH at T58:23-T59:16, Dkt No. 130-10 at 55.) Plaintiff argues that

 this mistake by the Court only bolsters the Court’s decision that

 Defendants Balicki and Surrency were deliberately indifferent to

 his safety because it was Burke, who supervised all juvenile

 detention centers for the State of New Jersey, who testified that

 it would have been a “good idea” to have a no contact order in

 place. Notably, however, Plaintiff points to no evidence that Burke

 made this “good idea” known to Defendants Balicki and Surrency.

       Plaintiff also argues that, while his case is factually

 distinguishable,     the   Court    did   not   err   in   its   reliance   on

 Heggenmiller in holding that vigorous enforcement of a no contact

 order is a reasonable step to protect inmates from harm. As a final

 point,   Plaintiff    contends     that   Defendants’      objection   to   the

 Court’s finding of deliberate indifference is nothing more than an

 attempt to relitigate an issue solely because they disagreed with

 the Court’s decision. 3




 3 After reading the parties’ briefs, the Court determined that it
 would rule on the motion without oral argument under Federal rule
 of Civil Procedure 78(b). (Text Order, Dkt. Nos. 185, 189.)
                                       7
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 8 of 18 PageID: 2773



       C.    Analysis

       Local Civil Rule 7.1(i) requires a party filing a motion for

 reconsideration to submit “a brief setting forth concisely the

 matter or controlling decisions which the party believes the Judge

 or Magistrate Judge has overlooked.” Mere disagreement with the

 Court’s decision is not a sufficient basis for a motion for

 reconsideration. See Rich v. State, 294 F. Supp. 3d 266, 273

 (D.N.J. 2018) (collecting cases). “The purpose of a motion for

 reconsideration … is to correct manifest errors of law or fact or

 to present newly discovered evidence.” Max's Seafood Cafe ex rel.

 Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)

 (quoting Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.

 1985)).

             1.     Factual Error

       The Court clearly mistakenly attributed to Defendant Balicki

 the statement that it would have been a “good idea” to have a no

 contact order in place between a JDO and a juvenile resident of a

 juvenile detention center, while criminal charges were pending

 against    the   juvenile   for   assaulting       the     JDO.   As    the   parties

 concede, the statement was made by a now-dismissed defendant,

 William    M.    Burke,   who   was   a       supervisor    for   the    compliance

 monitoring unit of the New Jersey Juvenile Justice Commission.

 (See Burke Depo., Plaintiff’s Ex. HH at T58:23-T59:16, Dkt No.

 130-10 at 55.) (This Court granted summary judgment as to Defendant

                                           8
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 9 of 18 PageID: 2774



 Burke because Plaintiff failed to bring a timely claim against

 him. (Opinion, Dkt. No. 144.) This mistake informs the Court’s

 reconsideration as follows.

              2.    Deliberate Indifference

        A   juvenile   detainee     has   a   Fourteenth   Amendment   liberty

 interest in his personal security and well-being. A.M. ex rel.

 J.M.K. v. Luzerne County Juvenile Detention Center, 372 F.3d 572,

 579 (3d Cir. 2004). To determine whether Defendants violated this

 right, the Court must decide “‘what level of conduct is egregious

 enough to amount to a constitutional violation and ... whether

 there is sufficient evidence that [the Defendants'] conduct rose

 to that level.’” Id. (quoting Nicini v. Morra, 212 F.3d 798, 809

 (3d Cir. 2000) (alterations in A.M. ex rel. J.M.K.)) A substantive

 due process violation “may be shown by conduct that ‘shocks the

 conscience.’” Id. (quoting County of Sacramento v. Lewis, 523 U.S.

 833,   846-47     (1998)).   The   deliberate    indifference    standard   is

 employed to determine whether, in the custodial setting of a

 juvenile     detention   center,     the     defendants   were   deliberately

 indifferent to the plaintiff’s personal security and well-being.

 Id. “The question of whether conduct amounting to deliberate

 indifference is sufficient to “shock the conscience” requires an

 ‘exact analysis of [the] circumstances’ in a given case.” Id. at

 (quoting Lewis, 523 U.S. at 850.) The deliberate indifference

 standard is appropriate where the persons responsible for the

                                          9
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 10 of 18 PageID: 2775



 juvenile in a juvenile detention center had time to deliberate

 concerning the juvenile’s welfare. A.M. ex rel. J.M.K., 372 F.3d

 at 579.

       It is significant to this Court’s reconsideration that it was

 not the Warden, Defendant Balicki, who made the statement that

 having a no contact order in a case like this would have been a

 “good idea.” Upon his hiring as warden for CCJDC in 2008 or 2009,

 Balicki was charged with revising all of CCJDC’s old written

 policies. (Balicki Depo, Pl’s Ex. FF at T17:3-T19:5; T22:9-12; Dkt

 No. 130-10 at 8-9.) The policies had to be updated every year, and

 Balicki delegated the responsibility to update the policies to

 Tammie Pierce and Veronica Surrency, and when Pierce left CCJDC,

 he delegated the duty to Defendant Surrency, while maintaining his

 authority    to   approve    the   policies.   (Id.   at   T22:18-T24:10.)

 Surrency acknowledged that she had authority to create policy.

 (Surrency Depo., Pl’s Ex. EE at T24:7-T25:13, Dkt. No. 130-9 at

 192-93.)

       With this in mind, it is undisputed that Burke, who made the

 statement, did not have authority to make specific policies for

 CCJDC, 4 but testified that such a policy would be left to the


 4 Burke testified that if he learned of a serious incident at a
 juvenile detention center, he would write a report that requested
 an action plan from the juvenile detention center, describing how
 they planned to address the issue. (Burke Depo., Pl’s Ex. HH at
 T19:3-21.) As supervisor of the monitoring unit that evaluated
 juvenile detention centers, if there was a problem, Burke would
                                      10
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 11 of 18 PageID: 2776



 individual facility. (Burke Depo., Pl’s Ex. HH at T58:23-T59:7.)

 The only policies or procedures that Burke put in place were in

 the   State’s    Manual   of   Standards   for   all   juvenile   detention

 facilities; he could not tell the facilities what to put in their

 SOPs. 5 (Id. at T52:3-13; T83:16-T84:2.) Plaintiff has pointed to

 no evidence, and this Court can find none, where Burke shared his

 belief about the propriety of a no contact order with either

 Defendant Balicki or Defendant Surrency.

       Moreover, while it may be that Burke, in his capacity as

 supervisor of the compliance monitor unit for all New Jersey

 juvenile detention centers, had knowledge of the use of no contact

 orders from his experience at other juvenile detention centers,

 Plaintiff has not presented any evidence of such knowledge or why

 Burke thought it was a “good idea.” That Burke may have been

 engaging in an evaluation with hindsight — an issue not explored

 by Plaintiff — is also problematic.         More to the point, Plaintiff

 points to no evidence that Burke shared this information with

 Defendants Balicki and Surrency, or even recommended a no contact

 order policy for any facility. Burke’s role in the Juvenile Justice

 Commission was to monitor CCJDC’s compliance with the State’s




 ask the detention center to come up with a solution because his
 unit did not run the facilities. (Id. at T21:11-T22:2.)

 5SOPs stands for Standard Operating Procedures. (Burke Depo., Pl’s
 Ex. HH at T97:10-11.)
                                      11
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 12 of 18 PageID: 2777



 Manual of Standards, and the Manual of Standards did not require

 no contact orders under the circumstances at issue here. (Burke

 Depo, Pl’s Ex. HH at T10:1-10; T58:23-T59:16.) The Manual of

 Standards contains only general standards, a facility’s Standard

 Operating Procedures were much more detailed. (Id. at T97:20-

 T98:3.) Burke testified that a no contact order policy in “a

 situation where a guard is injured by a juvenile inmate and charges

 are pressed against that juvenile inmate” would be a policy for

 the facility to make. (Id. at T58:23-T59:16.)

       “[T]o defeat [a] summary judgment motion,” on a failure to

 protect    claim    “[plaintiffs]       must   present       enough   evidence    to

 support    the     inference     that    the       defendants      ‘knowingly    and

 unreasonably       disregarded    an    objectively      intolerable      risk    of

 harm.’” Beers-Capitol v. Whetzel, 256 F.3d 120, 132 (3d Cir. 2001)

 (quoting Farmer v. Brennan, 511 U.S. 825, 846 (1994)). “To be

 liable on a deliberate indifference claim, a defendant prison

 official must both ‘know[ ] of and disregard[ ] an excessive risk

 to inmate health or safety.’” Id. at 133 (quoting Farmer, 511 U.S.

 at 837.)) “[T]he official must actually be aware of the existence

 of the excessive risk; it is not sufficient that the official

 should have been aware.” Id. (citing Farmer, 511 U.S. at 837-38.))

 “[S]ubjective       knowledge    …     can    be    proved    by    circumstantial

 evidence” if “the excessive risk was so obvious that the official

 must have known of the risk.” Id. (citing Farmer, 511 U.S. at 842.)

                                          12
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 13 of 18 PageID: 2778



       Plaintiff relies on the fact that Burke, who has expertise in

 the State of New Jersey in the field of juvenile detention centers,

 thought it was a good idea for the CCJDC to enact a no contact

 order policy under the circumstances present here. The Third

 Circuit has held that even when a policymaker fails to implement

 a standard or recommended policy in the juvenile detention field,

 such a failure constitutes negligence not deliberate indifference.

 See Beers-Capitol, 256 F.3d at 137-38 (failure to enact standard

 or   recommended     policies    constitutes      negligence     not   deliberate

 indifference).

       As noted, Plaintiff had an opportunity to explore Burke’s

 statement in discovery, but did not do so. Indeed, as the Court

 found, Plaintiff failed to bring timely claims against Burke, the

 only individual whom Plaintiff introduced as opining as to a no

 contact    policy.    Plaintiff     has    introduced     no     evidence      that

 Defendants Balicki and Surrency believed there was good reason to

 have a no contact policy in place in situations such as those here.

       In order for a jury to reasonably find deliberate indifference

 by Defendants Balicki and Surrency for failing to enact such a

 policy,    there   must   be    evidence   that    they   were    aware   of    the

 existence of excessive risk to Plaintiff’s safety or there must be

 circumstantial evidence that the risk was so obvious they must

 have known of it. Here, the only evidence Plaintiff has put forward

 is that Jordan asked Defendant Surrency whether there was a no

                                       13
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 14 of 18 PageID: 2779



 contact order in place and she said there was not. (See Pl’s Ex.

 SS (video recording) at 25:25 to 27:07, Dkt. No. 130-11 at 49-50.)

 Indeed, Surrency testified that when Jordan asked her about the no

 contact order, she was unaware of the incident between Jordan and

 Plaintiff Scanlon from one year prior. (Surrency Depo., Pl’s Ex.

 EE at T145:9-20, Dkt. No. 130-9 at 223.) Despite the lack of a

 written policy, according to Surrency, an administrator could put

 in place a no contact order to keep a juvenile and staff member

 separate;    but unless the officer was the person who assaulted the

 juvenile, a no contact order was not deemed necessary beyond the

 day that the juvenile assaulted the officer.. (Id. at T105:24-

 T107:4, T108:21-T109-2.) Moreover, although Jordan testified that

 there were other occasions when the CCJDC put a no contact order

 in place between a juvenile and a juvenile detention officer,

 Plaintiff did not explore that testimony. Jordan did not testify,

 nor does the record otherwise establish, about the circumstances

 under which another no contact order was put in place. 6 (See Jordan

 Depo., Pl’s Ex. KK at T39:17-T43:9, Dkt. No. 130-10 at 119-20.)

       Plaintiff Scanlon alleges that a few weeks after Jordan

 learned from Defendant Surrency that a no contact order was not in

 place between himself and Plaintiff, he encouraged Plaintiff to


 6 If Plaintiff can point to such evidence in the record, he should
 file a motion for reconsideration within 14 days of entry of this
 Opinion and the accompanying Order.


                                      14
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 15 of 18 PageID: 2780



 fight other juveniles while he watched. Yet, this was almost one

 year after charges had been brought against Plaintiff and the

 record is void of any evidence that the contact between Plaintiff

 and Jordan for that time period had raised any concerns. But

 Plaintiff must do more than put forward what hindsight has clearly

 taught: no doubt, a vigorously enforced no contact order would

 seemingly     have    prevented   Plaintiff     Scanlon’s   injuries,    but

 Plaintiff must show Defendants Balicki and Surrency were aware of

 the risk to Plaintiff’s safety by not having such an order in place

 or that the risk was so obvious that they must have known of the

 excessive risk to Plaintiff’s safety. Plaintiff has not introduced

 any evidence that Defendants Balicki and Surrency were aware of

 any other incidents when Jordan, or any other JDOs for that matter,

 had encouraged juvenile residents to fight each other, nor has

 Plaintiff     introduced    evidence      of   JDOs   retaliating   against

 juveniles who had assaulted them. 7

        Although there is evidence that Jordan was reprimanded for

 excessive force against a juvenile resident in 2003, (See 2003

 formal reprimand of Wesley Jordan, Ex. U, Dkt. No. 130-8 at 177-

 88), this is insufficient to show an obvious risk that Jordan would

 retaliatorily encourage Plaintiff to fight other juveniles almost

 a year after the criminal charges were filed. The Supreme Court


 7   See supra n. 4.


                                      15
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 16 of 18 PageID: 2781



 has explained the type of circumstantial evidence, in the context

 of a prison official’s alleged failure to place an inmate in

 protective custody to protect against assault by another inmate,

 that would be sufficient to show the prison official must have

 been aware of the risk to the plaintiff’s safety:

             if [a] … plaintiff presents evidence showing
             that a substantial risk of inmate attacks was
             ‘longstanding, pervasive, well-documented, or
             expressly noted by prison officials in the
             past,’ and the circumstances suggest that the
             defendant-official being sued had been exposed
             to information concerning the risk and thus
             ‘must have known’ about it, then such evidence
             could be sufficient to permit a trier of fact
             to find that the defendant-official had actual
             knowledge of the risk.

 Hamilton v. Leavy, 117 F.3d 742, 747–48 (3d Cir. 1997) (quoting

 Farmer, 511 U.S. at 842-43. Recently, the Third Circuit held that

 a plaintiff made a sufficient showing that detention facility staff

 must have known of the risk of sexual assault to an immigration

 detainee, although there was no evidence of the staff’s actual

 awareness of the risk. E.D. v. Sharkey, 928 F.3d 299, 309 (3d Cir.

 2019). In that case, there was evidence that the detention facility

 was small; there was frequent interaction between the staff and

 detainees     that    permitted    staff    to   observe     the   intimate

 interactions between plaintiff and the alleged perpetrator; and

 other   inmates    had   complained   of   staff’s   behavior   toward   the

 plaintiff. The evidence Plaintiff has adduced falls short of this

 standard, there is no evidence of inappropriate conduct between

                                       16
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 17 of 18 PageID: 2782



 Jordan and Plaintiff Scanlon or between Jordan and any other

 juvenile between the date Plaintiff Scanlon was charged with

 assaulting Jordan and the March 2012 fighting incidents. Clearly

 - it seems worthy of repeating - Jordan’s alleged actions are

 reprehensible. Unfortunately, Plaintiff failed to bring timely

 claims against him.

        For these reasons, the Court finds that Plaintiff Scanlon has

 failed to show any evidence that Defendants Balicki and Surrency

 were   deliberately       indifferent   to   the   risk   that    Jordan   would

 retaliate against Plaintiff for the filing of criminal charges

 against him. Thus, Plaintiff has not established a constitutional

 violation for failure to protect and the Court need not proceed to

 the qualified immunity analysis. See Beers-Capitol, 256 F.3d at

 140 (3d Cir. 2001) (finding plaintiffs failed to establish failure

 to   protect   claim      without   evidence   that   directly     showed   the

 defendant either knew of the excessive risk to the plaintiffs or

 the defendant was aware of such overwhelming evidence of the risk

 that defendants had to know of such a risk.)

        For   the   sake   of   completeness,   however,     the    Court   notes

 Plaintiff has not pointed to a case establishing a constitutional

 right to a no contact order in a similar situation as this. Nor

 has this Court found precedent “that is sufficiently clear that

 every reasonable official would have understood that what he is

 doing violates that right" such that "existing precedent must have

                                         17
Case 1:16-cv-04465-RMB-JS Document 193 Filed 09/29/20 Page 18 of 18 PageID: 2783



 placed the statutory or constitutional question beyond debate."

 Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (internal quotations

 and citations omitted) (warning courts not to define clearly

 established law at a high level of generality).            Therefore, even

 if deliberate indifference could be established on this record,

 Defendants Balicki and Surrency, in their individual capacities,

 would be entitled to qualified immunity.         See Pearson v. Callahan,

 555 U.S. 223, 236 (2009) (holding courts need not first determine

 whether there has been a constitutional violation before granting

 qualified immunity on the grounds that the relevant facts do not

 violate clearly established law).

 III. CONCLUSION

       On the record before this Court, it cannot be said that

 Defendants Balicki and Surrency were deliberately indifferent to

 Plaintiff’s safety.      What happened to Plaintiff Scanlon, however,

 should never have happened, and should never happen again to

 anyone. This case should serve as a valuable lesson going forward

 as to the wisdom of enacting a no contact order under similar

 circumstances. Unfortunately, the individual allegedly responsible

 for Plaintiff Scanlon’s injuries was not sued timely, and that

 should never happen again. An appropriate order follows.



 Date: September 29, 2020            s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge

                                      18
